FILED
                           NOT FOR PUBLICATION                              JUN 16 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10155

             Plaintiff - Appellee,               D.C. No. 5:08-CR-00377-RMW-1

  v.
                                                 MEMORANDUM *
TOMMY MCINTOSH, Jr.,

             Defendant - Appellant.



                  Appeal from the United States District Court
                      for the Northern District of California
                Ronald M. Whyte, Senior District Judge, Presiding

                           Submitted February 3, 2010 **
                             San Francisco, California

Before: HUG, BEEZER and HALL, Circuit Judges.

       Defendant-appellant Tommy McIntosh, Jr. (“McIntosh”) appeals from a

final judgment convicting him of one count of being a felon in possession of a

firearm and ammunition. McIntosh was found guilty of the crime after a one-day


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bench trial, and the district court sentenced him to 108 months imprisonment. We

have jurisdiction pursuant to 18 U.S.C. § 1291, and we affirm.

      The facts of this case are known to the parties. We do not repeat them.

                                           I

      We review “all sentencing decisions” for an abuse of discretion. United

States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

                                           II

      The district court acted well within its discretion by sentencing McIntosh to

108 months imprisonment, 12 months below the statutory maximum. Contrary to

McIntosh’s assertions, the district court engaged in a “thorough and thoughtful

consideration of the § 3553(a) factors.” United States v. Cabaccang, 481 F.3d

1176, 1188 (9th Cir. 2007). In reaching its decision, the district court explicitly

acknowledged McIntosh’s “unfortunate upbringing” and struggles with alcohol

abuse. Given McIntosh’s involvement with gangs and pervasive and violent

criminal history, the district court acted within its discretion in ordering an above

guidelines sentence “to afford adequate deterrence to criminal conduct” and “to

protect the public from further crimes of the defendant.” 18 U.S.C.

§ 3553(a)(2)(B) and (C).

      AFFIRMED.


                                           2